UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4108


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EZEKIEL ELIJAH WILLIAMS, a/k/a Kale,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:06-cr-00004-NKM-6)


Submitted:   October 16, 2014             Decided:   October 30, 2014


Before SHEDD, AGEE, and FLOYD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Rena G. Berry, RENA G. BERRY, Salem, Virginia, for Appellant.
Timothy J. Heaphy, United States Attorney, Ronald M. Huber,
Assistant United States Attorney, Sarah Brigham, Third Year Law
Intern, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

             Ezekiel Elijah Williams was sentenced to thirty-seven

months of imprisonment for a Grade B violation of his supervised

release.     We vacate the district court’s sentence and remand for

resentencing.

             We conclude that the district court did not err in

declining to recalculate Williams’s criminal history category in

determining     his    sentencing     range.         See     U.S.        Sentencing

Guidelines Manual, § 7B1.4(a) n.*, p.s. (revocation table) (“The

criminal history category is the category applicable at the time

the    defendant      originally     was      sentenced      to     a     term    of

supervision.”).       Any challenge to the original calculation of

that category would be untimely.             See United States v. Johnson,

138 F.3d 115, 117-18 (4th Cir. 1998).

             But, as the parties both agree, the sentencing range

itself was miscalculated.          A Category IV offender who commits a

Grade B violation, as Williams did, is subject to a range of

twelve to eighteen months’ imprisonment.              USSG § 7B1.4(a), p.s.

Because sentencing under the wrong Guidelines range constitutes

reversible error, even under a “plainly unreasonable” standard,

we    are   constrained   to   vacate       the   sentence    and       remand   for

resentencing.      See United States v. Crudup, 461 F.3d 433, 439-40

(4th Cir. 2006) (providing standard of review).



                                        2
          Accordingly,       although       we   affirm   the   revocation   of

supervised release, we vacate Williams’s sentence and remand for

resentencing   under   the    properly       calculated    Guidelines   range.

Because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process, we deny Williams’s motion for oral argument.


                                                            AFFIRMED IN PART,
                                                             VACATED IN PART,
                                                                 AND REMANDED




                                        3